Title: J.-D. Ramier de Raudière to the American Commissioners in Verse, 3 March 1778
From: Raudière, J.-D. Ramier de
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


We publish this rhymed letter as a sample of the tributes that poets—or poetasters—were showering on Franklin and his colleagues during the period. Others were as fulsome as Raudière; but he, perhaps because he was the neediest, was by far the most prolific. This brief stanza was part of a bombardment. With it came four massive enclosures: (1) a twenty-one page “Epître” in verse, dated Feb. 25, 1778, and addressed to the “Généreux Protecteurs des Talens”; (2) a twenty-eight page poem entitled “L’Ameriquïade,” announcing the present decadence of the British Empire and dedicated to Congress and especially to the commissioners; (3) a “Vers à mon Paquet” to wish it well on its journey; and (4) a nine-page letter and three-page postscript to the commissioners, this time in prose, undated but clearly sent on the same day, to say that his lapses from the epic style are due to his hardships, that he hopes for more than he should from the commissioners’ generosity, and that his landlady (the subject of the postscript) has just broken in and threatened to have him jailed for not paying his rent. But this is only the beginning. On March 22 he writes again, to ask whether the commissioners have received the poems and “une lettre qui par son énormité pourroit passer pour le Colosse du talent épistolaire.” Tell him, if they wish, to make this his last letter. They apparently tell him nothing, for on April 19 he writes Franklin to beg for a word; is that too much to hope for? He adds, returning to his landlady, that a small debt keeps him virtually a prisoner. The endorsement is merely “M. de la Raudiere. A Poem.”
The rest of the tributes are all to Franklin. On March 22 his old acquaintance, Feutry, celebrates him in another of his quatrains. On April 16 one Tarteron, in Mende, “contrôleur ambulant des domaines du Roi a Ganges en Languedoc,” hails him as the destroyer of tyranny, the new Prometheus following in Newton’s path, Poor Richard following in the path of Socrates. The rest of the letter repeats the same sentiments in prose, and then mentions an enclosed ode to the United States and the American Fabius. It is entitled “Les Insurgens” and embellished with footnotes; it bemoans the ravages of the American war, brings in the Swiss and Dutch struggles for independence, calls on the shades of Spartans and Romans to help the Bostonians, touches on the Armada, the Hessians, Gates, Charles Lee, Burgoyne, and then apostrophizes the
Jeune et courageux Lafayette,
Amours, plaisirs, rien ne t’arrête;
Boston réclame ton secours
and so on. The French, it concludes, will be victorious in both continents. On August 9 Tarteron, then in Montpellier, inquires whether Franklin has received the ode, and requests an answer in Lausanne. At some point before or after that, probably after, he asks for a recommendation to Necker in return for singing Franklin’s praises in the ode that has made his poetic reputation.
On May 2 some one calling himself the Old Hermit of Buxüeil, and writing from Bar-sur-Seine, addresses Franklin as one of the immortals. Rome and all the world’s conquerors never matched the glory of the Americans, which will last through all time. If the poet were a mere fifty, “j’irois offrir mon bras sans autre Verbiage.” As it is his verbiage goes on. He condoles with Franklin on the fate of Philadelphia; the Pennsylvanians would have been better off under the French. “Ma Muse plus qu’Octogenaire” then turns, perhaps in a separate poem, to eulogizing Franklin in the hope of bringing a smile to this Aristotle.
On May 8 Le Prevost d’Exmes sends from Paris a long rhymed disquisition. It addresses the nature of liberty and license, and then moves on to the contrast between the American passion for freedom, exemplified in Franklin, and the French acceptance of authority:
Tes peuples n’ont qu’un cri: vive l’indépendance!
Et tu crois que ce cri n’allarme point la France,
Pays où sans regret nous naissons tous sujets?
The writer resolves this difficulty by portraying liberty triumphant in France, and all the people doing their duty, under the King’s paternal aegis:
Franklin, retourne apprendre à tes peuples chéris
Que l’on n’est pas plus libre à Boston qu’à Paris.
On May 29 Louvel de Boirargues, a clerk in the administration of the régie, announces that lovers of virtue need not know each other in order to communicate. He has attempted, in the enclosed verse, to put Franklin’s gifts in the context of a benign reign that is the model for all princes. The verse he calls a sonnet; it counsels Franklin, if he carries out what he hopes to and is idolized by the world, to remember the role of Louis XVI in bringing about the American triumph. On June 16 Antoine Salvator writes from Cadiz to offer a work of his pen; his arm is by now too feeble to help the cause. He is inspired by Washington, the equal of the old Roman dictators, and by the sight of a republic that surpasses almost all others in its origin, its laws, and the heroes it has produced. His work, which springs from a heart that Franklin has warmed without knowing it, is an eight-page Latin poem. It praises the American at length and then King Louis, the greatest of his age, who in helping the United States will set an example for Spain. The Americans tried to avoid war, as witness the Olive Branch Petition, but now that France has come to the rescue all will be well. Voltaire appears near the end, embracing Franklin, and the writer sends best wishes for health and longevity.
At some time after June 26 an unnamed writer, who saw Franklin at a meeting that day of the Société libre d’émulation, expresses in a quatrain his feelings on the occasion:
  En le voyant, j’ai vu dans un seul home
Ce qu’eurent de plus grand Sparte, Athenes et Rome;
J’ai vu Lycurgue, Aristide, Platon,
L’intrepide Brutus, le vertueux Caton.
 
Tournay ce 3e. Mars, 1778
  Non ce n’est point aux hommes ordinaires,
A qui l’on donne vos emplois.
Pour régir prudemment d’importantes affaires,
Et paroître à la Cour des Rois;
Il faut unir à la Sçience
La Penétration et le bon Jugement,
Régler ses moeurs par la prudence,
Et son coeur par le sentiment.
Vous y joignez encor le bon goût, le genie,
Et vous aimez la Verité.
Si je l’offre à vos yeux, ce n’est qu’avec l’envie
De payer le tribut à votre humanité.

Je suis très respectueusement, Messieurs, Votre très humble et très obeissant serviteur
J.D.R: DE Raudiere

A Messieurs Benjamin Franklin Silas Deane Arthur Lee. Commissaires Députés des Etats-Unis et Independans, de l’Amerique Septentrionale En France. Etc.

